Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered. 
Claim Rejections - 35 USC § 112
Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 recites:  “the second light emission element is circular or elliptical in a cross section having a sectionally circular-arc shape that substantially corresponds to both the cavity of the first light guide element and having a parallel length less than the length of the first light emission element”
It is unclear to what “a parallel length” is referring.  This parallel length is not defined according to any structure of the device which renders it indefinite.
Appropriate correction is required. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse 6,594,417 in view of Cleaver 8,322,883. 
In regard to claim 1, Hulse teaches a  lighting device configured to interchange a first light emission element with a second light emission element that  is circular or elliptical in a cross section perpendicular to the extent direction (see figs 1-4) and in which a second light source 48 is point- shaped and arranged to couple light in to a front side of the second light emission element transversely to the opening of a cavity in a light guide element 18. (see fig. 1)
Hulse lacks a first light source that is line-shaped and arranged parallel to a first light emission element, such that light from the light source is able to be coupled into the light emission element via the input coupling surface at a longitudinal side of the light emission element.
Cleaver teaches a first light source 124 that is line-shaped and arranged parallel to a first light emission element 112 such that light from the light source is able to be coupled into the light emission element via the input coupling surface at a longitudinal side of the light emission element. 

The combination of Hulse and Cleaver provide for a greater proportion of the first light emission element arranged outside of the cavity than a portion of the second light emission element arranged outside the cavity (note tapered shape of 112  in Hulse fig. 3 as compared to a circular cross-section in fig. 2). 
In regard to claim 2, the combination of Hulse and Cleaver provide for a the light emission element being connected to the light source to form a light module, and the light module is non-destructively releasable from the light guide element (see Hulse figs 1-2).  
In regard to claim 10, Cleaver teaches the light emission element is made of a flexible material (col. 4 line 61-col. 5 line 51).
In regard to claim 11, Hulse teaches a light guide element is formed in one piece with a trim element made of opaque material (cool. 3 lines 20-37, note the interpretation of one piece is integral via fasters adhesive or welding as described).
In regard to claim 12, Hulse teaches an interior design piece for a vehicle, comprising a lighting device as claimed in claim 1 (vehicle interior trim panel 28 as described).
In regard to claim 13, Hulse and Cleaver as described above wherein the light source rests in cutout of the light emission element, the cutout is substantially in axial 
In regard to claim 15, Hulse and Cleaver provide for a second light source capable of coupling light into the second light emission element in the extent direction via the front side.  
In regard to claim 16, Hulse and Cleaver as described above provide a light source resting in cutout of a light emission element (Cleaver figs 6-7), and when combined with a light guide (Hulse element 18), the  cutout would be substantially in axial alignment with the cavity of the light guide element (note: both Cleaver and Hulse provide downward emission which would be obvious to align with a cavity in the light guide as shown in Hulse to maximize light output).  
In regard to claims 18 and 19, Hulse teaches  the second light source 48 is configured such that a direction in which the light is coupled out of the second light emission element is substantially transverse to the direction in which the light is coupled into the second light emission element (fig. 1) and the input coupling surface of the light emission element is substantially transverse to the front side of the second light emission element (note: Cleaver axial input, and Hulse end lit).  

Claims 3, 4, 6, 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse and Ceaver (as applied to claim 1) in view of Dealy 5,678,914
In regard to claim 3, Hulse and Cleaver teach the invention described above, but the cavity of Hulse lacks at least sectionally a circular-arc shape in a cross section perpendicular to the extent direction of the light guide element, and the circular-arc 
	Dealy teaches light guide element with a circular-arc shape in a cross section perpendicular to an extent direction of a light guide element, and the circular-arc section forming a concave light entry surface of the light guide element a light exiting a light emission element.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a contoured arc shaped surface in the light guide element of Hulse  (element 18) such as taught by Dealey. One of ordinary skill in the art would have been motivated to provide a contoured/ arc shaped surface in the light guide element in order to minimize light loss at the air gap thus improving light utilization efficiency as well known in the art. 
In regard to claim 4, Hulse, Cleaver and Dealey provide for the light emission element at least sectionally a circular-arc shape in a cross section perpendicular to the extent direction thereof, and the circular-arc section forms a convex output coupling surface for light exiting the light emission element  (see Dealey 104,  Fig. 3).
In regard to claim 6, Hulse, Cleaver and Dealey provide for the cross-sectional shape of the light emission element in a cross section perpendicular to the extent direction is matched to the shape of the cavity of the light guide (see Dealey Fig. 3), and wherein the cross-sectional shape of the light emission element outside the cavity is dependent on the configuration and arrangement of the light source (see Hulse end lit and Cleaver direct lit emission elements).  

In regard to claim 7, Hulse, Cleaver and Dealey teach the invention described above, and Hulse further teaches various shaped for the light emission element.  Dealey teaches an emission element with a cross section perpendicular to the extent having a height dimension and a length dimension which is larger as compared to the height dimension, and the height dimension extends along the chord of the circular arc and the length dimension extends transversely thereto. 
 It would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the emission element in Hulse such as taught by Dealey. One of ordinary skill in the art would have been motivated to make shape the emission element of Hulse as taught by Dealey in order to provide a desired optical output as necessitated by particular applications of the device (such as size of space to be illuminated). 
The applicant is also advised that it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
In regard to claim 20, Hulse teaches a  lighting device configured to interchange a first light emission element with a second light emission element that  is circular or 
Hulse lacks a first light source that is line-shaped and arranged parallel to a first light emission element, such that light from the light source is able to be coupled into the light emission element via the input coupling surface at a longitudinal side of the light emission element which has a height that extends along a chord of the circular-arc shape and a length that is larger than the height and extends transversely to the height, both the height and the length being substantially perpendicular to the longitudinal direction, or the specific teaching of the second light emitting element having parallel length less than the length of the first light emission element,
 Cleaver teaches a first light source 124 that is line-shaped and arranged parallel to a first light emission element 112 such that light from the light source is able to be coupled into the light emission element via the input coupling surface at a longitudinal side of the light emission element
It would have been obvious to one of ordinary skill in the art at the time of filing to a direct lit light emission element in Hulse such as taught by Cleaver. One of ordinary skill in the art would have been motivated to provide a longitudinally illuminated emission element in order to provide brighter illumination as necessitated by particular applications and lighting needs. 
Dealey teaches a light emission element 38A that includes a height that extends along a chord of the circular-arc shape and a length that is larger than the height and 
 It would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the emission element in Hulse such as taught by Dealey. One of ordinary skill in the art would have been motivated to make shape the emission element of Hulse as taught by Dealey in order to provide a desired optical output as necessitated by particular applications of the device (such as size or space to be illuminated). 
Regarding the second light emitting element having parallel length less than the length of the first light emission element, one of ordinary skill in the art would have recognized and appreciated making the second light emitting element having parallel length less than the length of the first light emission element.  One would have been motivated to make the second light emitting element having parallel length less than the length of the first light emission element in order to provide same to accommodate the second source at the end of the emission element (note: Hulse’s end lit waveguide)

Allowable Subject Matter
Claim 5 and 9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the lighting device of claim 4 further comprising the concave light entry surface of the light guide element and the convex output coupling surface of the light emission element are matched to one another such 
The prior art fails to show or fairly suggest the lighting device of claim 3, wherein the arc length of the circular arc of the cavity is greater than half the outer circumference of the circle defining the circular arc.  
Claim 21 is allowed. 
The prior art fails to show or fairly suggest a light guide element  and a light source which is  line-shaped and arranged parallel to a light emission element, such that light from the light source is able to be coupled into the light emission element via a cut out of the exterior input coupling surface at a longitudinal side of the light emission element, the light emission element is arranged at least partially in a cavity of the light guide element which is open on one side and is held with a force-fit and/or a form-fit and is non-destructively releasable from the light guide element Page 6 of 11Application No. 16/152,570 the light emission element in a cross section perpendicular to the extend direction Attorney Docket No. 080437.PB300US has a height dimension and a length dimension which is larger as compared to the height dimension, the height dimension extends along the chord of the circular arc inside of the cavity and  tapers to a reduced height dimension outside of the cavity of the light guide element that is less than the chord of the circular arc and less than a parallel height of the exterior input coupling surface, and a length dimension extends transversely from the chord of the circular arc. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE A BANNAN/Primary Examiner, Art Unit 2875